DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of species (i) ( the median size of the subject’s hidradenitis suppurativa lesions is reduced after administration of the pharmaceutical composition) in the reply filed on 1/28/2022 is acknowledged.
Claims 1-6, 8-10, 12-23, and 25-26 are under consideration by the Examiner.  
Claims 10-11 have been canceled.  

3.	Receipt of Applicant's arguments filed on 7/28/2021 is acknowledged.

4.	The following previous rejections and objections are withdrawn in light of Applicant’s amendments filed on 7/28/2021:
(i)	the rejection of claims 10 and 11 under 35 U.S.C. 103 as being unpatentable over Kanni, Simard, Haller, Schmidt, and Walpole, and further in view of Lapins et al (2020), and further in view of Simard (US 9,416,172); and


5.	Applicant's arguments filed on 7/28/2021 have been fully considered and were non-persuasive. The remaining issues and new issue are stated below.

Information Disclosure Statement
6. 	The information disclosure statements (IDS) submitted on 7/28/2021, 8/9/2021, 9/13/2021, and 2/8/2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

Claim rejections-35 USC § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 5, line 1, is vague and indefinite because it recites the limitation “improved”. The metes and bounds of this term are unclear because is the improvement 10%, 20% or even 50% over the basal level. The specification, on page 3, [0016], discloses “Figure 1 is a graph showing that 60% of patients allocated to treatment with MABp1 achieved positive HiSCR at week 12 compared to 10% of the placebo group; and that the odds ratio (OR) for positive HiSCR under MABpl was 13.50 (95% confidence intervals: 1.19-152.51; p= 0.035)”.  It is suggested that the claim be amended to recite the specific “improvement”, for which there is a basis in the instant specification.
Similarly, claim 22, line 1, is vague and indefinite because it recites the limitation “improved”.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8a.	Claims 1-6, 8-9, 12-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kanni et al (2017), further view of Simard in USPGPUB 2013/0039921, further view of Haller (2007), further view of Schmidt (1988), and as evidenced by Walpole et al (2012).
This rejection is maintained for reasons of record set forth at pages 3-8 of the previous Office action of 4/28/2021.
the cited references, either alone or in combination, fail to teach or suggest a method of administering an anti-IL-1α antibody subcutaneously, at dose of 400 mg, once every week, for a time period sufficient to treat a symptom of hidradenitis suppurativa as shown in Example 3. In addition, Applicant submits that a skilled artisan would not have combined the teachings of Kanni with “Simard ‘921”, as the cited references are concerned with different indications, e.g., hidradenitis suppurativa and psoriasis vulgaris, respectively, even if the skilled artisan had combined these teachings, the dose in “Simard ‘921” (160 mg) is different to that in claim 1 (400 mg), and therefore would not teach a skilled artisan to the claimed subject-matter, and only through innovative experimentation were the inventors able to arrive at the presently claimed dosage regimen that provides safe and effective treatment of a symptom of hidradenitis suppurativa, such as a reduction in the number and/or size of the inflammatory lesions, reduced pain cause by the inflammatory lesions, and/or prolonged time until the new exacerbations, such superior results were not taught by the prior art. However, contrary to Applicant’s arguments, it would have been prima facie obvious to one having ordinary skill in the art to modify the method of Kanni by administering the MABp1 antibody subcutaneously in view of Haller’s teaching that subcutaneous injections have advantages of lower pain, infection, and other complications, as well as allowing for self-administration. One would have had a reasonable expectation of success in making this modification, in view of Simard’s teaching that subcutaneous injections of the same anti-IL-1alpha antibody as in Kanni (MABp1) was a method of administration which was able to treat another inflammatory skin condition, psoriasis. It would further have been obvious to have modified the method by treating using a dose of 400 mg, because this is a routine optimization within prior art conditions. MPEP 2144.05(II)(A) states: “Generally, differences in concentration or temperature will not support the patentability 
Furthermore, in KSR Int'l. Co. v. Teleflex lnc., 127 S. Ct. 1727, 1739 (2007), the Court stated that "Although common sense directs one to look with care at a patent application that claims as innovation the combination of two known devices according to their established functions, it can be important to identify a reason that would have prompted a person of ordinary Id. at 1741. 
The Court in KSR also held that "Neither §103's enactment nor Graham's analysis disturbed the Court's earlier instructions concerning the need for caution in granting a patent based on the combination of elements found in the prior art." KSR v. Teleflex, 550 U.S., 82 USPQ2d 1385, 1389 (2007). The KSR court stated that "a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR at 1389. 
Furthermore, the KSR court concluded that "obvious to try" may be an appropriate testunder 103. The Supreme Court stated in KSR: 
When there is motivation "to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007), 82 USPQ2d 1385, 1397 (2007). 
It would have been routine in the art at the time of the instant invention and based on the combination of references, to optimize the dose of the active ingredient IL-1α antibody because a dose, like time and temperature, is a “result effective variable” and is recognized in the art as affecting the outcome of a method. Absent unexpected results, one of skill in the art would have 
Applicant is reminded that the instant rejection is a 35 USC 103 rejection based on a combination of references. If Kanni et al (2017),  Simard in USPGPUB 2013/0039921, Haller (2007), Schmidt (1988), and as evidenced by Walpole et al (2012), taught all the limitations of the instant claims, this 35 USC 103(a) rejection would be a 35 USC 102(a)(1) rejection.  Therefore, claims 1-6, 8-9, 12-23, and 25-26 are rendered obvious by the combined teachings of Kanni et al (2017), in view of Simard in USPGPUB 2013/0039921, further in view of Haller (2007), further in view of Schmidt (1988), and as evidenced by Walpole et al (2012).

Non-statutory Double Patenting Rejections
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9a.	Claims 1-6, 8-9, 12-23, and 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/103,260 (hereafter ‘260) in view of Kanni, Simard, Haller, Schmidt, and Walpole. 
This rejection is maintained for reasons of record set forth at pages 7-9 of the previous Office action dated 12/15/2020 and pages 9-13 of the previous Office action dated 4/28/2021.
Applicant argues that claim 1 has been amended to incorporate an administration route, dose amount, and dosing regimen, and accordingly, the pending claims are not obvious double 
Claim 1 in the instant application claims a method of treating hidradenitis suppurativa in a human subject having lesions associated with hidradenitis suppurativa, the method comprising the step of administering subcutaneously to the human subject a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a dose of 400 mg of an anti-IL-1α antibody once every week for a time period sufficient to treat a symptom of hidradenitis suppurativa in the subject.
Claims 1-11 in the ‘260 application are generic to the claims in the instant application and encompass subject matter to which the instant claims are a species because a method as recited in claims 1-11 in ‘260 encompasses the method of the claims in the instant application.  However, the instant claims are obvious from the patented claims because the instant claims are directed to one specific embodiment encompassed by the patented claims.  The instant method is included in the method claims of ‘260 and are of overlapping scope. It would have been obvious to one of ordinary skill in the art at the time the present invention was made, that a method as recited in the instant claims would be encompassed by the method claims of ‘260.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

1-6, 8-9, 12-23, and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No. 11,225,517 in view of Kanni, Simard, Haller, Schmidt, and Walpole. 
This rejection is maintained for reasons of record set forth at page 9 of the previous Office action dated 12/15/2020 and pages 13-15 of the previous Office action of 4/28/2021.
Applicant argues that claim 1 has been amended to incorporate an administration route, dose amount, and dosing regimen, and accordingly, the pending claims are not obvious double patenting over the  claims of US Patent No. 11,225,517 (‘517) in view of Kanni, Simard, Haller, Schmidt, and Walpole.
However, contrary to Applicant’s arguments, claim 1 in ‘517 claims a method of treating hidradenitis suppurativa in a human subject having lesions associated with hidradenitis suppurativa, the method comprising the step of administering to the subject a pharmaceutical composition comprising a pharmaceutically acceptable carrier and an amount of an anti-interleukin-1a antibody having all of the complementarity determining regions (CDRs) of MABp1 effective to treat a symptom of hidradenitis suppurativa in the subject, wherein the pharmaceutical composition is administered at a regimen such that the subject receives 1-20 mg/kg body weight of the anti- interleukin-1a antibody every 0.5-4 weeks.
Claim 1 in the instant application claims a method of treating hidradenitis suppurativa in a human subject having lesions associated with hidradenitis suppurativa, the method comprising the step of administering subcutaneously to the human subject a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a dose of 400 mg of an anti-IL-1α antibody once every week for a time period sufficient to treat a symptom of hidradenitis suppurativa in the subject.

Conclusion 
	No claim is allowed.
Claims 1-6, 8-9, 12-23, and 25-26 are rejected.
Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.